J-A07035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DEION POWELL                               :
                                               :
                       Appellant               :       No. 976 EDA 2021

         Appeal from the Judgment of Sentence Entered June 23, 2020
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0003153-2018


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED JUNE 22, 2022

        Appellant, Deion Powell, appeals nunc pro tunc from the judgment of

sentence entered in the Montgomery County Court of Common Pleas, following

his bench trial convictions for multiple counts of criminal conspiracy, burglary,

robbery, and related offenses.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On March 5, 2018, Appellant and his cohorts committed a home invasion at a

property in Lafayette Hill. The intruders bound the victim with duct tape, kept

him in a choke hold, and threatened him with knives.          The intruders also

ransacked the home, taking items such as the victim’s debit card and vehicle.

        On April 11, 2018, the Commonwealth filed its criminal complaint


____________________________________________


1   18 Pa.C.S.A. §§ 903, 3502, and 3701, respectively.
J-A07035-22


against Appellant.

        The first pre-trial conference was held on September 20,
        2018, at which time [Appellant] requested a continuance.
        The parties returned again on October 18, 2018, at which
        time [Appellant] once again requested a continuance. A
        third defense continuance request was made at the
        November 16, 2018 pre-trial conference.        The parties
        appeared at a fourth pre-trial conference on December 13,
        2018, and the case was placed on the January 2019 call of
        the trial list.

        On January 17, 2019, the Commonwealth filed a notice
        joining two additional co-defendants with [Appellant].
        [Appellant] then appeared before [the] court on January 22,
        2019 so as to schedule his case for trial. On January 22,
        2019, the two additional co-defendants, Kayla Johnson and
        Latisha Williams, had not yet been arraigned, as their cases
        were initiated later than [Appellant’s] case.1     The co-
        defendants were placed on an expedited trial list and the
        court scheduled all parties for trial to begin on June 17,
        2019.

           1 At the time of the filing of [Appellant’s] criminal
           complaint the co-defendants had yet to be identified
           and were only listed by vague description in
           [Appellant’s] criminal complaint.

        On June 10, 2019, unbeknownst to both defense counsel
        and the District Attorney handling [Appellant’s] matter,
        [the] court, unaware of the joinder, granted the co-
        defendants a sixty (60) day continuance. On June 14, 2019,
        three days prior to the scheduled June 17, 2019 trial date,
        in light of the continuance for the joined co-defendants, a
        motion for date certain trial for [Appellant] was filed by the
        Commonwealth.

        This motion triggered an on-the-record conference held on
        June 21, 2019. At the conference, the court indicated to the
        Commonwealth and defense counsel that it would be ready
        for trial on July 1, 2019, without the co-defendants. The
        Commonwealth indicated that it would be ready. Defense
        counsel indicated that she needed additional time in order
        to review recently provided DNA evidence that she only

                                    -2-
J-A07035-22


       became aware of days earlier. On June 11, 2019, the
       Commonwealth sent an e-mail correspondence to defense
       counsel regarding DNA evidence that the Commonwealth
       believed, in error, had [not] been shared with defense
       counsel. The Commonwealth inadvertently failed to send
       the DNA evidence to defense counsel when the report was
       received in April 2019. The court entered an order following
       the hearing on the motion for date certain trial, in which the
       trial delay was attributed to the Commonwealth for Rule 600
       purposes.

                                *    *    *

       The parties returned before the court on August 6, 2019, on
       the call of the trial list conference schedule, originally
       planned for the day prior.       At that time, the parties
       scheduled the multi-day trial to begin on December 16,
       2019. This date was chosen in part due once again to
       accommodate a sixty (60) day continuance request that was
       granted earlier for co-defendants to the case, and in part
       due to the court’s calendar in trying to schedule a four (4)
       day jury trial.

       Defense counsel filed three [Pa.R.Crim.P.] 600 motions.
       They were filed on November [27], 2019, December 9,
       2019, and December 12, 2019. A hearing was held on
       December 5, 2019 on the Rule 600 motion that had been
       filed in November 2019. On December 16, 2019, the court
       heard argument on the later-filed motions, at which time
       the court denied all three of the Rule 600 motions.

       [Appellant] was found guilty following a stipulated bench
       trial on December 16, 2019, and was sentenced on June 23,
       2020. [The court imposed an aggregate sentence of four
       and one-half (4½) to nine (9) years’ imprisonment, followed
       by five (5) years of probation. Appellant] did not file a post-
       sentence motion, nor did he file a timely appeal. On January
       12, 2021, the Clerk of Courts of Montgomery County
       received and docketed a pro se notice of appeal that was
       signed and dated December 29, 2020, which was later
       withdrawn. [Appellant timely filed a petition pursuant to the
       Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§
       9541-9546], alleging ineffectiveness by trial counsel in
       failing to file a timely notice of appeal.             As the

                                    -3-
J-A07035-22


         Commonwealth did not object, [the] court granted
         [Appellant’s] PCRA by order dated April 5, 2021, reinstating
         [Appellant’s] appellate rights. [Appellant] filed a timely
         notice of appeal [nunc pro tunc] on April 15, 2021. By order
         dated April 20, 2021, the [trial court] directed [Appellant]
         to file a statement of errors complained of on appeal,
         pursuant to Pennsylvania Rule of Appellate Procedure
         1925(b). The court received [Appellant’s Rule] 1925(b)
         statement on May 7, 2021.

(Trial Court Opinion, filed June 11, 2021, at 1-4) (record citations and some

capitalization omitted).

      Appellant now raises five issues for our review, which we have re-

ordered as follows:

         Did the trial court err in denying Appellant’s motion for
         dismissal pursuant to Pa.R.Crim.P. 600 filed on or about
         November 27, 2019?

         Did the trial court err in denying Appellant’s supplemental
         motion for dismissal pursuant to Pa.R.Crim.P. 600, filed on
         or about December 9, 2019?

         Did the trial court err in denying Appellant’s supplement to
         the supplemental motion to dismiss pursuant to
         Pa.R.Crim.P. 600, filed on or about December 12, 2019?

         Did the trial court err in ordering Rule 600 time to run
         against Appellant starting on July 1, 2019, as outlined in the
         court’s July 1, 2019 order sur Commonwealth motion for
         date certain trial, despite the fact that a trial continuance
         was required and granted on the basis that the
         Commonwealth withheld discovery, and the defense needed
         adequate time to investigate the new information?

         Did the trial court err in denying Appellant’s request for
         continuance to investigate newly produced discovery, as
         pled in Appellant’s supplement to supplemental motion to
         dismiss, and argued on December 16, 2019?

(Appellant’s Brief at 5-6).

                                     -4-
J-A07035-22


      In his first four issues, Appellant contends that 595 days passed

between the filing of the criminal complaint and the filing of his first Rule 600

motion. Appellant maintains that the Commonwealth did not act with due

diligence throughout this entire period because it failed to provide “complete

discovery to the defense or alert the defense of outstanding discovery.” (Id.

at   34).     Under   these   circumstances,    Appellant   reasons    that   the

Commonwealth violated Rule 600.

      Appellant acknowledges that the trial court analyzed the delays in this

case, but he insists that the court improperly characterized certain delays as

“excludable” when calculating an adjusted run date under Rule 600. Appellant

emphasizes the court’s finding that the period between January 22, 2019 and

June 11, 2019 was excludable due to delays attributable to the co-defendants.

Appellant claims this finding is “contrary to the testimony,” the co-defendants

did not request a continuance, and the delay was meant “to accommodate the

Commonwealth.” (Id. at 46).

      Appellant further argues that the Commonwealth executed a proffer

letter with Co-Defendant Lateisha Williams on March 4, 2019, whereby Ms.

Williams agreed to testify against Appellant at trial. Appellant asserts that

defense counsel did not learn about Ms. Williams’ cooperation until December

2019, despite submitting formal and informal discovery requests beginning in

September 2018.       Because the Commonwealth intentionally withheld this

discovery material, Appellant posits that the period of “March 4, 2019 to


                                      -5-
J-A07035-22


December 16, 2019 must count toward the Rule 600 calculation.” (Id. at 55).

Based upon his own calculations, as well as the Commonwealth’s failure to

exercise due diligence, Appellant concludes that the court erred by denying

his Rule 600 motions. We disagree.

     The following principles apply to our review of a speedy trial claim:

        Our standard of review in a Rule 600 issue is whether the
        trial court abused its discretion. Our scope of review when
        determining the propriety of the trial court is limited to the
        evidence in the record, the trial court’s Rule 600 evidentiary
        hearing, and the trial court’s findings. We must also view
        the facts in the light most favorable to the prevailing party[.]

Commonwealth v. Risoldi, 238 A.3d 434, 449 n.14 (Pa.Super. 2020),

appeal denied, ___ Pa. ___, 244 A.3d 1230 (2021).

        Additionally, when considering the trial court’s ruling, this
        Court is not permitted to ignore the dual purpose behind
        Rule 600. Rule 600 serves two equally important functions:
        (1) the protection of the accused’s speedy trial rights, and
        (2) the protection of society. In determining whether an
        accused’s right to a speedy trial has been violated,
        consideration must be given to society’s right to effective
        prosecution of criminal cases, both to restrain those guilty
        of crime and to deter those contemplating it. However, the
        administrative mandate of Rule 600 was not designed to
        insulate the criminally accused from good faith prosecution
        delayed through no fault of the Commonwealth.

        So long as there has been no misconduct on the part of the
        Commonwealth in an effort to evade the fundamental
        speedy trial rights of an accused, Rule 600 must be
        construed in a manner consistent with society’s right to
        punish and deter crime. In considering these matters …,
        courts must carefully factor into the ultimate equation not
        only the prerogatives of the individual accused, but the
        collective right of the community to vigorous law
        enforcement as well.


                                     -6-
J-A07035-22


Commonwealth v. Martz, 232 A.3d 801, 809-10 (Pa.Super. 2020) (quoting

Commonwealth v. Peterson, 19 A.3d 1131, 1134-35 (Pa.Super. 2011)).

      Rule 600 sets forth the speedy trial requirements and provides in

pertinent part:

         Rule 600. Prompt Trial

            (A)   Commencement of Trial; Time for Trial

                                *     *    *

            (2) Trial shall commence within the following time
         periods.

                   (a) Trial in a court case in which a written
            complaint is filed against the defendant shall commence
            within 365 days from the date on which the complaint is
            filed.

                                *     *    *

            (C)   Computation of Time

             (1) For purposes of paragraph (A), periods of delay at
         any stage of the proceedings caused by the Commonwealth
         when the Commonwealth has failed to exercise due
         diligence shall be included in the computation of the time
         within which trial must commence. Any other periods of
         delay shall be excluded from the computation.

                                *     *    *

Pa.R.Crim.P. 600(A)(2)(a), (C)(1).

      “Rule 600 generally requires the Commonwealth to bring a defendant

on bail to trial within 365 days of the date the complaint was filed.”

Commonwealth v. Hunt, 858 A.2d 1234, 1240 (Pa.Super. 2004) (en banc),

appeal denied, 583 Pa. 659, 875 A.2d 1073 (2005). A defendant on bail after

                                     -7-
J-A07035-22


365 days, but before trial, may apply to the court for an order dismissing the

charges with prejudice. Id. at 1240-41. To obtain relief, a defendant must

have a valid Rule 600 claim at the time he files the motion to dismiss. Id. at

1243.

          [A] defendant is not automatically entitled to discharge
          under Rule 600 where trial starts more than 365 days after
          the filing of the complaint. Rather, Rule 600 provides for
          dismissal of charges only in cases in which the defendant
          has not been brought to trial within the term of the adjusted
          run date, after subtracting all excludable … time. The
          adjusted run date is calculated by adding to the mechanical
          run date, i.e., the date 365 days from the complaint, …
          excludable time…. “Excludable time” is classified as periods
          of delay caused by the defendant.

Martz, supra at 810 (quoting Commonwealth v. Moore, 214 A.3d 244,

248-49 (Pa.Super. 2019), appeal denied, ___ Pa. ___, 224 A.3d 360 (2020))

(internal citations and some quotation marks omitted).

        “When considering a Rule 600 motion, the court must identify each

period of delay and attribute it to the responsible party, then adjust the 365-

day tally to arrive at the latest date upon which the Commonwealth may try

the defendant.” Commonwealth v. Barbour, 647 Pa. 394, 399, 189 A.3d

944, 947 (2018). “Absent a demonstration of due diligence, establishing that

the Commonwealth has done ‘everything reasonable within its power to

guarantee that [the] trial begins on time,’ the Commonwealth’s failure to bring

the defendant to trial before the expiration of the Rule 600 time period

constitutes grounds for dismissal of the charges with prejudice.” Id. at 399-

400, 189 A.3d at 947 (quoting Commonwealth v. Matis, 551 Pa. 220, 230,

                                      -8-
J-A07035-22


710 A.2d 12, 17 (1998)). “As has been oft stated, [d]ue diligence is fact-

specific, to be determined case-by-case; it does not require perfect vigilance

and punctilious care, but merely a showing the Commonwealth has put forth

a reasonable effort.”     Commonwealth v. Dixon, 140 A.3d 718, 723

(Pa.Super. 2016), appeal denied, 639 Pa. 170, 159 A.3d 938 (2016) (quoting

Commonwealth v. Colon, 87 A.3d 352, 359 (Pa.Super. 2014)).

        “[D]elays caused by co-defendant and/or their counsel may constitute

sufficient grounds for an extension of time for trial under Rule [600].”

Commonwealth v. Long, 532 A.2d 853, 855 (Pa.Super. 1987), appeal

denied, 518 Pa. 617, 541 A.2d 744 (1988).

          In [Long, supra], we held there was no abuse of discretion
          in denying a co-defendant’s motion to dismiss pursuant to
          Rule 600, because the delays caused by a co-defendant
          were also attributable to other co-defendants when separate
          trials would have required the duplication of testimony and
          evidence, and would have imposed the burden of two
          lengthy trials on the trial court.

Commonwealth v. Kimbrough, 872 A.2d 1244, 1260 (Pa.Super. 2005) (en

banc), appeal denied, 585 Pa. 687, 887 A.2d 1240 (2005).

        Instantly, the Commonwealth filed the criminal complaint on April 11,

2018.    Therefore, the mechanical run date was April 11, 2019.     Appellant

proceeded to a pretrial conference on September 20, 2018.       At that time,

Appellant requested a continuance, and the court rescheduled the pretrial

conference.    Appellant requested additional continuances on the next two

dates scheduled for the pretrial conference. Ultimately, the court conducted


                                     -9-
J-A07035-22


the pretrial conference on December 13, 2018. Because Appellant caused the

delays between September 20, 2018 and December 13, 2018, this period was

excludable. See Martz, supra.

      At the pretrial conference, the court placed Appellant’s case on the

January 2019 trial list.   The Commonwealth subsequently filed a notice of

joinder of Appellant and his co-defendants’ cases. (See Notice, filed 1/17/19,

at 1). The notice indicated that Appellant’s co-defendants, Ms. Williams and

Kayla Johnson, were “currently awaiting arraignment,” and all of the offenses

at issue were based on “the same series of acts or transactions.” (Id.) After

the joinder, the parties appeared for the call of the trial list on January 22,

2019. At the Rule 600 hearing, Appellant’s counsel explained what happened

at this listing:

          It was at that point during conference for trial date that I
          requested—we were looking at March dates but because the
          co-defendants had not hit arraignment yet, and the first co-
          defendant … wasn’t scheduled to hit pre-trial conference
          until April, the [c]court bumped the trial date out to June
          and moved the co-defendants to the trial list as opposed to
          pre-trial conference.

                                  *     *      *

          So they were expedited onto trial list, these two co-
          defendants of the group, in an effort to speed up those
          cases. And the [c]ourt scheduled as late a[s] possible of a
          trial to accommodate the Commonwealth’s delay in bringing
          in those co-defendants at that point.

(N.T. Rule 600 Hearing, 12/5/19, at 32).

      Consistent with the arguments now raised on appeal, counsel attempted


                                      - 10 -
J-A07035-22


to blame the Commonwealth for the delays associated with joinder. The court,

however, concluded that such delay was excludable:

         The June [2019 trial] date was chosen in order to
         accommodate the co-defendants whose criminal complaints
         were filed later than [Appellant’s]. The time caused by a
         co-defendant’s delay is attributable to the other defendant
         when it would be duplicative to hold two separate trials, as
         the cases share facts and evidence.

(Trial Court Opinion at 6). Here, the record supports the court’s conclusion,

and we cannot say that the court abused its discretion in characterizing this

delay as an excludable period. See Kimbrough, supra; Long, supra.

      The court scheduled a four-day trial for June 19, 2019. Prior to the trial

date, on June 11, 2019, Appellant’s counsel learned about certain DNA

evidence that the Commonwealth failed to disclose. As the court noted, “This

late-provided DNA evidence resulted in a trial delay for [Appellant], as defense

counsel required sufficient time to analyze the evidence and hire an expert to

review the reports.” (Trial Court Opinion at 7). Thus, the court determined

that the period of delay caused by the late disclosure of this evidence was not

excludable. (See id.)

      The court conducted the next pretrial conference on August 6, 2019. At

that time, the court learned that some of the co-defendants had already been

granted continuances by another jurist. Appellant’s counsel testified about

the situation as follows:

         We started discussing, because of needing four days, an
         October trial date. And at that time [the assistant district
         attorney] notified [Co-Defendant Johnson’s attorney] and

                                     - 11 -
J-A07035-22


          myself in addition to the [c]ourt that Co-Defendant Latisha
          … Williams, and there is also Rafiq Sumpter, who at some
          point had at least been partially joined into this case,[2] had
          just that day requested and been granted 60-day
          continuances on their cases despite still being joined to
          [Appellant’s].

(N.T. Rule 600 Hearing at 49). Due to the co-defendants’ unavailability, the

court rescheduled trial for December 16, 2019.

       Again, the court concluded that the delay occasioned by the co-

defendants’ continuances was excludable:

          When the parties appeared before the court on August 6,
          2019, a four (4) day trial was scheduled to begin on
          December 16, 2019. The December 16, 2019 date was
          chosen based upon both the court’s calendar and the August
          continuance requests granted on behalf of the co-
          defendants.      As aforementioned, a co-defendant
          continuance request [may be] excludable time. Therefore,
          the period of time between August 6, 2019 and December
          16, 2019 accounts for an additional one hundred thirty-two
          (132) days of excludable time.

(Trial Court Opinion at 7) (internal footnote omitted). This determination does

not constitute an abuse of discretion.3            See Kimbrough, supra; Long,

supra.

____________________________________________


2 In his Rule 600 motion, Appellant explained that the Commonwealth initially
joined Mr. Sumpter’s case with Co-Defendants’ cases, but not Appellant’s
case. (See Rule 600 Motion, filed 11/27/19, at ¶37 n.6).

3 To the extent Appellant claims that the Commonwealth misrepresented the
status of Ms. Williams by failing to disclose the proffer letter on an earlier date,
the prosecutor testified that Ms. Williams and Appellant’s cases “were properly
joined and that [the cases] were to follow” each other on a path to trial. (N.T.
Rule 600 Hearing at 21). Additionally, the case against Ms. Williams remained
(Footnote Continued Next Page)


                                          - 12 -
   J-A07035-22


           The following chart summarizes the delays in bringing the case to trial

   at that point:

  DATES                    ACTIVITY                   DAYS     EXCLUDABLE      ADJUSTED
                                                      DELAY                    RUN DATE

4/11/18-      Commonwealth filed criminal             162     No               4/11/19
9/20/18       complaint; court conducted
              arraignment; pretrial
              conference scheduled

9/20/18-      Appellant requested              28             Yes; Appellant   5/9/19
10/18/18      continuance; pretrial conference                requested
              rescheduled                                     continuance

10/18/18-     Appellant requested              29             Yes; Appellant 6/7/19
11/16/18      continuance; pretrial conference                requested
              rescheduled                                     continuance

11/16/18-     Appellant requested              27             Yes; Appellant   7/4/19
12/13/18      continuance; pretrial conference                requested
              rescheduled                                     continuance

12/13/18-     Court conducted pretrial                40      No               7/4/19
1/22/19       conference; case placed on
              1/19 trial list; Commonwealth
              subsequently filed notice of
              joinder of Co-Defendants

1/22/19-      Court conducted conference for          140     Yes; delays      11/21/19
6/11/19       call of trial list; trial scheduled             caused by Co-
              for June 2019 to accommodate                    Defendants
              Co-Defendants                                   could be
                                                              attributed to
                                                              Appellant

6/11/19-      Appellant first learned about           56      No               11/21/19
8/6/19        inadvertently withheld DNA
              evidence; defense counsel
              required additional time to
   ____________________________________________


   “open” at the time of the Rule 600 hearing, and the prosecutor reiterated that
   she “wanted to make sure that everything stayed together and that her case
   didn’t get lost in the shuffle….” (Id. at 26).

                                             - 13 -
   J-A07035-22


              analyze the new evidence; case
              placed on 8/19 trial list

8/6/19-       Trial scheduled for December            132   Yes; delays     04/01/20
12/16/19      2019; date based upon Co-                     caused by Co-
              Defendants’ continuances                      Defendants
                                                            could be
                                                            attributed to
                                                            Appellant



           Here, Appellant filed his Rule 600 motions before the date that we have

   calculated as the adjusted run date. Therefore, Appellant did not have a viable

   speedy trial claim when he filed the motions to dismiss, and the motions were

   premature. See Hunt, supra. We conclude that the court did not abuse its

   discretion by denying the Rule 600 motions, and Appellant is not entitled to

   relief on his first four claims. See Risoldi, supra; Martz, supra.

           In his final issue, Appellant asserts his third Rule 600 motion

   “alternatively” argued that the court should grant a continuance to provide

   defense counsel with additional time to review new DNA evidence.4

   (Appellant’s Brief at 63).      Appellant maintains that he needed this time to


   ____________________________________________


   4 The trial court determined that it was “unclear … when [Appellant] requested
   a continuance….” (Trial Court Opinion at 8). In reviewing Appellant’s third
   Rule 600 motion, we observe that the final paragraph of the seven-page filing
   requested dismissal of the charges without expressly stating the need for any
   additional relief. (See Supplement to Supplemental Rule 600 Motion, filed
   12/12/19, at ¶48). Nevertheless, the motion also stated, “The newly
   discovered DNA reports … require defense counsel to again engage an expert
   for review and analysis, and therefore a continuance is required for effective
   representation.” (Id. at ¶43). We deem this averment sufficient to preserve
   Appellant’s claim that he also requested a continuance.

                                             - 14 -
J-A07035-22


“consult a DNA expert given the history of incorrect results from the

Commonwealth’s previously chosen DNA lab.” (Id. at 65). Rather than opting

for a continuance, Appellant complains that the court suggested excluding the

evidence and proceeding to trial.         Appellant insists, however, that the

exclusion of this evidence was an insufficient remedy. Appellant contends that

he “had a right to have adequate time to prepare a defense” based upon the

evidence at issue. (Id. at 66). Appellant concludes that the court abused its

discretion by denying his request for a continuance. We disagree.

      “[T]he grant or denial of a motion for a continuance is within the sound

discretion of the trial court and will be reversed only upon a showing of an

abuse of discretion.” Commonwealth v. Ross, 57 A.3d 85, 91 (Pa.Super.

2012), appeal denied, 621 Pa. 657, 72 A.3d 603 (2013).              “An abuse of

discretion ‘is not merely an error of judgment; rather, discretion is abused

when the law is overridden or misapplied, or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will,

as shown by the evidence or the record.’” Id. (quoting Commonwealth v.

Randolph, 582 Pa. 576, 583, 873 A.2d 1277, 1281 (2005), cert. denied, 547

U.S. 1058, 126 S.Ct. 1659, 164 L.Ed.2d 402 (2006)).

      Additionally, Pennsylvania Rule of Criminal Procedure 573 governs

pretrial discovery violations as follows:

         Rule 573. Pretrial Discovery and Inspection

                                   *     *      *


                                       - 15 -
J-A07035-22


            (E) Remedy. If at any time during the course of the
         proceedings it is brought to the attention of the court that a
         party has failed to comply with this rule, the court may order
         such party to permit discovery or inspection, may grant a
         continuance, or may prohibit such party from introducing
         evidence not disclosed, other than testimony of the
         defendant, or it may enter such other order as it deems just
         under the circumstances.

Pa.R.Crim.P. 573(E).

      Instantly, Appellant acknowledges that the court offered to exclude the

evidence at issue as a remedy for any discovery violation. (See Appellant’s

Brief at 65). This remedy is expressly authorized under Rule 573, which gives

trial courts the option of granting a continuance or prohibiting the introduction

of the evidence. See Pa.R.Crim.P. 573(E). Based upon our review of the

record, we cannot say that the court abused its discretion by opting for

exclusion of the evidence, especially where other continuances had already

created speedy trial concerns. See Ross, supra. Therefore, Appellant is not

entitled to relief on his final issue, and we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2022




                                     - 16 -